Exhibit 10.2

 

Cost Allocation Agreement

Between

DISH Network Corporation

and

EchoStar Corporation

 

This Cost Allocation Agreement (this “Agreement”) is entered into as of
April 29, 2011, by and between DISH Network Corporation (“DISH”), a Nevada
corporation, and EchoStar Corporation (“SATS”), a Nevada corporation.

 

WHEREAS, on April 29, 2011, DISH, SATS and TiVo Inc. (“TiVo”) wishing to avoid
the expense of further litigation, entered into a settlement agreement resolving
litigation concerning, among other things, the alleged infringement of certain
intellectual property (the “TiVo Settlement Agreement”);

 

WHEREAS, as part of the TiVo Settlement Agreement, TiVo agreed, among other
things, to grant DISH and SATS certain releases and certain licenses with
respect to certain patents, and DISH and SATS agreed, among other things, to
grant TiVo certain releases and certain licenses with respect to certain patents
and to make certain payments to TiVo;

 

WHEREAS, DISH and SATS desire to enter into this agreement to allocate between
DISH and SATS certain amounts payable to TiVo pursuant to the TiVo Settlement
Agreement;

 

NOW THEREFORE, in consideration of the mutual promises, covenants, agreements
and undertakings contained herein and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, DISH and SATS hereby
agree, intending to be legally bound, as follows:

 

1.                                       Initial Settlement Payment Allocation. 
DISH and SATS agree that: (i) DISH shall pay $289,890,000 of the initial
settlement payment of $300 million under the TiVo Settlement Agreement (the
“Initial Settlement Payment”); and (ii) SATS shall pay the remaining $10,110,000
of the Initial Settlement Payment.

 

2.                                       Future Installment Payments
Allocation.  DISH and SATS agree that: (i) DISH shall pay 95% of the future
annual installment payments under the TiVo Settlement Agreement (the “Future
Installment Payments”); and (ii) SATS shall pay the remaining 5% of the Future
Installment Payments.

 

3.                                       Payments.  DISH and SATS agree that:
(i) DISH shall pay TiVo the total amount of the Initial Settlement Payment and
the Future Installment Payments, as such payments become due under the TiVo
Settlement Agreement; and (ii) SATS shall pay DISH its respective share of the
Initial Settlement Payment and the Future Installment Payments pursuant to
Sections 1 and 2 hereof.

 

4.                                       Further Assurances.  DISH and SATS
agree to execute or cause to be executed by the appropriate parties and deliver,
as appropriate, such other agreements, instruments and other documents as may be
necessary or desirable in order to effect the purposes of this Agreement as

 

1

--------------------------------------------------------------------------------


 

provided for in Section 4.2 of that certain Separation Agreement by and between
DISH and SATS dated December 31, 2007 (the “Separation Agreement”).

 

5.                                       Capitalized Terms.  Capitalized terms
used herein, but not otherwise defined, shall have the meaning ascribed to them
in the Separation Agreement.

 

6.                                       Dispute Resolution.  Any dispute
arising under this agreement shall be settled in accordance with the provisions
of Article VIII of the Separation Agreement.

 

7.                                       Governing Law.  This Agreement and the
legal relations between the parties hereto shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction.

 

8.                                       Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof and supersedes all previous agreements,
negotiations, discussions, understandings, writings, commitments and
conversations between the parties hereto with respect to such subject matter. No
agreements or understandings exist between the parties hereto other than those
set forth or referred to herein or therein.

 

9.                                       Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof; or the application of such provision to Persons or
circumstances; or the affected provisions or applications in jurisdictions other
than those in which such determination has been made, shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby, so
long as the economic or legal substance of the transactions contemplated hereby
or thereby, as the case may be, is not affected in any manner adverse to any
party hereto or thereto. Upon such determination, the parties hereto shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties hereto.

 

10.                                 Waiver.

 

(a)  Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or the parties hereto entitled to the
benefit thereof.  Any such waiver shall be validly and sufficiently given for
the purposes of this Agreement if, as to any party hereto, it is in writing
signed by an authorized representative of such party.

 

(b)  Waiver by any party hereto of any default by the other party hereto of any
provision of this Agreement shall not be construed to be a waiver by the waiving
party of any subsequent or other default, nor shall it in any way affect the
validity of this Agreement or any party hereof or prejudice the rights of the
other party thereafter to enforce each and ever such provision.  No failure or
delay by any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

11.                                 Controlling Documents.  To the extent that
the provisions of this Agreement, conflict with the provisions of the Separation
Agreement, the provisions of this Agreement shall govern.

 

2

--------------------------------------------------------------------------------


 

12.                                 Specific Performance.  The parties hereto
agree that the remedy at law for any breach of this Agreement may be inadequate,
and that, as between DISH and SATS, any party hereto by whom this Agreement is
enforceable shall be entitled to specific performance in addition to any other
appropriate relief or remedy.  Such party may, in its sole discretion, apply to
a court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement as between DISH and SATS, or prevent any violation hereof, and, to the
extent permitted by Applicable Law, as between DISH and SATS, each party hereto
waives any objection to the imposition of such relief.

 

13.                                 Amendments.  No provisions of this Agreement
shall be deemed amended, modified or supplemented by any party hereto, unless
such amendment, supplement or modification is in writing and signed by the
authorized representative of the party against whom it is sought to enforce such
amendment, supplement or modification.

 

14.                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing,
shall be delivered by hand or sent by facsimile or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand or mail or courier or facsimile (upon
receipt of confirmation of successful transmission), as follows:

 

If to
DISH:                                                                                    
9601 S. Meridian Blvd.

Englewood, CO 80112

Attention: General Counsel

Fax: (303) 723-1699

 

If to
SATS:                                                                                 
100 Inverness Terrace East

Englewood, CO 80112

Attention: General Counsel

Fax: (303) 723-1699

 

15.                                 Headings; Construction.  The captions of
sections and subsections in this Agreement are provided for convenience only and
shall not be considered in resolving questions of interpretation or construction
of this Agreement. DISH and SATS hereby acknowledge and agree that the rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments hereof.

 

16.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties thereto and delivered to the other party
or parties.

 

3

--------------------------------------------------------------------------------


 

WHEREFORE, the parties have signed this Agreement effective as of the date first
set forth above.

 

 

DISH NETWORK CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ECHOSTAR CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------